Title: From James Madison to Thomas Jefferson, 7 May 1802
From: Madison, James
To: Jefferson, Thomas


private
Dear SirWashington May 7. 1802
Mr. Lear arrived here the day before yesterday a few minutes after your departure. He confirms the information as to the imprisonment of Capt: Rodgers & Davidson. Inclosed is a copy of le Clerc’s explanation on the subject, of my letter to Pichon with his answer, and of a letter to Mr. Livingston which I shall forward to Philada. this evening, that it may overtake the despatches already in the hands of Mr. Dupont. The other information given by Mr. Lear is that the state of things in St. Domingo augurs a protracted if not a doubtful warfare, that the ports abound, and superabound with every necessary, that money has lately arrived both from France & from the Havanna, that the irritations between the French & the Americans are occasioned by faults on both sides, and that there probably is a mixture of antirepublican venom in those of the French. From a confidential communication made to him, it appears that the idea in the Army is that Republicanism is exploded, that Monarchy must be forced, and that Buonaparte is the proper successor to the cashiered dynasty; but that it is the ⟨party⟩ &c. and not the nation that wishes this revolution.
Mr. Smith is not yet returned from Baltimore. Mr. Gallatin left us this morning. Genl Dearbourn will go for a few days to Philada. on monday or tuesday.
I inclose a recommendation of A Collector for Amboy, that in case you decide in your absence, all the candidates for that vacancy may be before you. With the most respectful attachment I remain Yours
James Madison
 
[Enclosure]
“Extract of a letter from the Genl. in chief of St. Domingo to Mr. Lear dated Cap. 25 Grl. an. 10.
“Vous avez paru, avoir des inquietudes sur l’arrestation des MMrs Rodgers et Davidson. Vous ne devez pas ignorer les propos et les bruits allarmants, que le premier s’est permis de repandre sur l’armèe francaise, a son arrivèe aux Etats Unis. Il n’est pas permit a un negociant pour favorizer ses speculations, d’inquieter le commerce de sa nation; et de calomnier une armèe. Quant au second: le nom qu’il avait donnè a son bâtiment, lors de son depart des Etats Unis, m’avait d’abord donnè des inquietudes sur son compte, qui n’ont fait qu’accroitre par des rapports que J’ai obtenu.”
 
Translation
“You seem anxious about the arrests of Messrs. Rodgers and Davidson. You cannot be ignorant of the angry remarks and alarming reports made about the French army by the first on his arrival in the U.S. A merchant is not permitted to disturb his nation’s commerce and to malign an army in order to promote his own speculations. As for the second, the name he gave his ship when he sailed from the U.S. first aroused my suspicions about him, which were only increased by the reports I obtained.”
 

   
   RC and enclosures (DLC: Jefferson Papers). RC docketed by Jefferson as received 13 May. The enclosed extract of Leclerc’s letter to Lear is a letterpress copy in JM’s hand. JM also enclosed letterpress copies of his 6 May letter to Pichon, his 7 May letter to Livingston, and Pichon’s 7 May reply.




   
   Probably John Halsted to JM, 4 May 1802.



   
   A copy of this letter that Lear subsequently forwarded to JM is dated 27 Germinal an X (17 Apr. 1802) (see Lear to JM, 22 June 1802, and n.).



   
   William Davidson’s ship was the St. Domingo Packet (Philadelphia Aurora General Advertiser, 1 Jan. 1802). According to a letter from Saint-Domingue published in the Aurora on 11 May 1802, Davidson was suspected of participating in a mercantile venture with Toussaint L’Ouverture. The ship, the letter noted, “is now in the harbour of Cape-Francois, with Toussaint’s figure for a head.”


